Per Curiam:
El día 2 de diciembre de 1994 emitimos la siguiente Resolución:
Examinada la comunicación del 24 de octubre de 1994, de la Directora Interina de la Oficina de Inspección de Notarías, me-diante la cual informa que el Lie. José Eduardo Valcourt Cruz no ha rendido los índices notariales correspondientes a los me-ses de julio, octubre, noviembre y diciembre de 1992; de julio, septiembre y diciembre de 1993; y de febrero, abril y junio de 1994, y de que ello se le ha notificado y que éste ha hecho caso omiso de dicha notificación, se le ordena al Lie. José Eduardo Valcourt Cruz que dentro de un término de veinte (20) días, contados a partir de la notificación de esta Resolución informe a este Foro que ha dado cumplimiento a los requerimientos de la Oficina de Inspección de Notarías y las razones por la cual ha-bía hecho caso omiso de la comunicación que se le cursó por dicha Oficina bajo apercibimiento. Se le apercibe al Lie. Val-court Cruz que de no dar cumplimiento a esta Resolución, se le impondrán sanciones como abogado y como notario. Diligén-ciese personalmente.
El abogado no cumplió con, ni realizó trámite alguno relativo a, la referida Resolución. En vista a ello, el día 27 de enero de 1995 expresamos y resolvimos:
El Lie. José Eduardo Valcourt Cruz ha hecho caso omiso a nuestra Resolución de 2 de diciembre de 1994 a los efectos de que rindiera los índices notariales aun cuando le apercibimos de que le impondríamos sanciones como abogado y como notario. Dicha resolución fue diligenciada personalmente.
*530Mediante carta de 11 de enero de 1994 el Lie. Govén Martí-nez Suris, Director de la Oficina de Inspección de Notarías, nos informa de que al presente no se han rendido dichos índices notariales.

Se suspende al Lie. José Eduardo Valcourt Cruz provisional-mente de la notaría hasta tanto éste entregue los índices nota-riales a la Oficina del Inspector de Notarías y éste apruebe los mismos, y se le apercibe de que de no dar cumplimiento a esta orden se le podrá suspender del ejercicio de la profesión de abogado.


Se ordena al Alguacil General de este Tribunal que se incaute de la obra notarial del Lie. José E. Valcourt Cruz.

Hemos sido informados, por el Secretario General de este Tribunal, que el Ledo. José E. Valcourt Cruz, al día de hoy, no sólo no ha rendido los índices notariales en contro-versia sino que no ha subsanado las deficiencias que se han detectado en su obra notarial, ello como consecuencia de la incautación que ordenamos de la misma.
Hemos expresado en numerosas ocasiones que seremos sumamente estrictos en situaciones en que los abogados no contesten nuestras órdenes a pesar de haber sido notifica-dos de las mismas. In re Arroyo Fernández, 133 D.P.R. 364 (1993); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Figueroa Abreu, 130 D.P.R. 504 (1992); In re Salichs Martínez, 131 D.P.R. 481 (1992); In re Colón Torres, 129 D.P.R. 490 (1991); In re Álvarez Meléndez, 129 D.P.R. 495 (1991).
A esos efectos, hemos expresado que:
Es conocido ya por todos los miembros de la clase togada que la naturaleza de su función requiere una escrupulosa atención y obediencia a las órdenes de este Tribunal, particularmente cuando de su conducta profesional se trata. Aunque parezca increíble, la necesidad de esta manifestación y la frecuencia con que nuestras órdenes son desacatadas la hace imperiosa. Todos los abogados tienen el deber de responder diligentemente a los requerimientos de este Tribunal respecto a una queja presen-*531tada en su contra que está siendo investigada. In re Colón Torres, supra, págs. 493-494, citado también por In re Pagán Ayala, 130 D.P.R. 678 (1992), y por In re Bonaparte Rosaly, 130 D.P.R. 199 (1992).
El licenciado Valcourt Cruz ha demostrado una intolerable obstinación en no cumplir las órdenes de este Tribunal, por lo que es claro que no tiene interés alguno en con-tinuar ejerciendo la abogacía en nuestro País.
Por todo lo anterior, se suspende indefinidamente del ejercicio de la abogacía al Lie. José Valcourt Cruz, hasta tanto acredite su disposición de cumplir rigurosamente con nuestras órdenes y el Tribunal disponga lo que proceda en derecho.

Se dictará la sentencia correspondiente.

Los Jueces Asociados Señora Naveira de Rodón y Señor Alonso Alonso no intervinieron.